IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-78,599-03


                        EX PARTE LEO HASKEL SHIVERS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 21,369-B IN THE 258th DISTRICT COURT
                                FROM POLK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of bail jumping and

failure to appeal and sentenced to four years’ imprisonment. No appeal was taken.

        The Applicant’s allegations that the trial court was without jurisdiction in this case, his

counsel rendered ineffective assistance, and that he is being improperly denied release to mandatory

supervision are denied. The Applicant’s allegation that he is being improperly denied pre-sentence

jail time credit is dismissed. Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte
                                                 2

Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

Filed: November 5, 2014
Do not publish